JPMORGAN TRUST I J.P. Morgan Municipal Bond Funds JPMorgan California Tax Free Bond Fund JPMorgan Intermediate Tax Free Bond Fund JPMorgan New York Tax Free Bond Fund Prospectus dated July 1, 2010 J.P. Morgan Income Funds JPMorgan Emerging Markets Debt Fund JPMorgan Real Return Fund JPMorgan Strategic Income Opportunities Fund JPMorgan Total Return Fund Prospectus dated July 1, 2010 J.P. Morgan Income Funds JPMorgan Credit Opportunities Fund Prospectus dated November 23, 2010 J.P. Morgan Income Funds JPMorgan Inflation Managed Bond Fund Prospectus dated March 12, 2010, as supplemented April 30, 2010 J.P. Morgan Income Funds JPMorgan Multi-Sector Income Fund Prospectus dated November 18, 2010 J.P. Morgan U.S. Equity Funds JPMorgan Diversified Fund JPMorgan Dynamic Small Cap Growth Fund JPMorgan Growth and Income Fund JPMorgan Intrepid America Fund JPMorgan Intrepid Growth Fund JPMorgan Intrepid Multi Cap Fund JPMorgan Intrepid Value Fund JPMorgan Mid Cap Equity Fund JPMorgan Small Cap Equity Fund JPMorgan U.S. Dynamic Plus Fund JPMorgan U.S. Equity Fund JPMorgan U.S. Large Cap Core Plus Fund JPMorgan U.S. Large Cap Value Plus Fund JPMorgan U.S. Research Equity Plus Fund JPMorgan U.S. Small Company Fund JPMorgan Value Advantage Fund Prospectuses dated November 1, 2010 J.P. Morgan U.S. Equity Funds JPMorgan Mid Cap Core Fund Prospectus dated November 29, 2010 JPMorgan Access Funds JPMorgan Access Balanced Fund JPMorgan Access Growth Fund Prospectus dated November 1, 2010, as supplemented December 27, 2010 J.P. Morgan Tax Aware Funds JPMorgan Tax Aware High Income Fund Prospectus dated July 1, 2010 JPMORGAN TRUST II J.P. Morgan Municipal Bond Funds JPMorgan Arizona Municipal Bond Fund JPMorgan Michigan Municipal Bond Fund JPMorgan Municipal Income Fund JPMorgan Ohio Municipal Bond Fund JPMorgan Short-Intermediate Municipal Bond Fund JPMorgan Tax Free Bond Fund Prospectus dated July 1, 2010 J.P. Morgan Income Funds JPMorgan Core Bond Fund JPMorgan Core Plus Bond Fund JPMorgan Government Bond Fund JPMorgan High Yield Fund JPMorgan Limited Duration Bond Fund JPMorgan Short Duration Bond Fund JPMorgan Treasury & Agency Fund Prospectus dated July 1, 2010 J.P. Morgan U.S. Equity Funds JPMorgan Equity Income Fund JPMorgan Equity Index Fund JPMorgan Intrepid Mid Cap Fund JPMorgan Large Cap Growth Fund JPMorgan Large Cap Value Fund JPMorgan Market Expansion Index Fund JPMorgan Mid Cap Growth Fund JPMorgan Multi-Cap Market Neutral Fund JPMorgan Small Cap Growth Fund JPMorgan Small Cap Value Fund Prospectuses dated November 1, 2010 J.P. Morgan Investor Funds JPMorgan Investor Balanced Fund JPMorgan Investor Conservative Growth Fund JPMorgan Investor Growth & Income Fund JPMorgan Investor Growth Fund Prospectus dated November 1, 2010 J.P. Morgan Specialty Funds JPMorgan U.S. Real Estate Fund Prospectus dated May 1, 2010 UNDISCOVERED MANAGERS FUNDS Undiscovered Managers Funds JPMorgan Realty Income Fund Undiscovered Managers Behavioral Growth Fund Undiscovered Managers Behavioral Value Fund Prospectus dated December 31, 2010 J.P. MORGAN MUTUAL FUND INVESTMENT TRUST JPMorgan U.S. Equity Funds JPMorgan Growth Advantage Fund Prospectus dated November 1, 2010 J.P. MORGAN FLEMING MUTUAL FUND GROUP, INC. JPMorgan U.S. Equity Funds JPMorgan Mid Cap Value Fund Prospectus dated November 1, 2010 JPMORGAN VALUE OPPORTUNITIES FUND, INC. JPMorgan Value Opportunities Fund Prospectus dated November 1, 2010 (Class C Shares) Supplement dated February 28, 2011 to the Prospectuses as dated above, as supplemented Effective immediately, the text relating to the exchange privileges for Class C Shares under “How to Do Business with the Funds – EXCHANGING FUND SHARES” is hereby deleted and replaced with the following: Class C Shares of the JPMorgan Short Duration Bond Fund, JPMorgan Short-Intermediate Municipal Bond Fund and JPMorgan Limited Duration Bond Fund (collectively, the Short Term Bond Funds) may be exchanged for Class C Shares of another J.P. Morgan Fund, including Class C Shares of any of the Short Term Bond Funds.Class C Shares of any other J.P. Morgan Fund may be exchanged for Class C Shares of another J.P. Morgan Fund, other than for Class C Shares of the Short Term Bond Funds. Class C Shares of any J.P. Morgan Fund (except any of the J.P. Morgan money market funds) may also be exchanged for Select Class or Institutional Class Shares of the same J.P. Morgan Fund provided you meet the eligibility requirements for the class you are exchanging into.In addition, the Class C Shares that you wish to exchange must not currently be subject to any contingent deferred sales charge. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE SUP-CEX-L-211
